Citation Nr: 1422774	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-16 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a dental disability (claimed as chipped teeth).

2.  Entitlement to a rating in excess of 30 percent for mood disorder with depressive features due to general medical condition (mood disorder).

3.  Entitlement to increases in the ratings for status post T12-L4 posterior fusion for L2 vertebral burst fracture with degenerative disc disease of the lumbar spine, canal stenosis and retrolisthesis (lumbar spine disability), currently assigned staged ratings of 20 percent from March 1, 2012 and 10 percent prior to that date.

4.  Entitlement to a compensable rating for post-operative lateral femoral cutaneous neuropathy, left side (left side neuropathy).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected mood disorder and lumbar spine disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to May 2008.  These matters are before the Board of Veterans' Appeals (Board) from a December 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, the RO increased the Veteran's rating for lumbar spine disability to 20 percent, effective March 1, 2012.

The Board finds that the issue of entitlement to a TDIU rating has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this regard, the Veteran submitted a formal claim for TDIU in October 2013.  He stated that he is unable to work due in part to his mood disorder and lumbar spine disability.  Accordingly, this matter is addressed in the Remand below and, for purposes of clarity, is listed on the first page of this decision.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2013, the Veteran requested a hearing before a Decision Review Officer (DRO).  The Veteran's representative noted that while the Veteran's request for such a hearing was previously withdrawn, he was now requesting that such hearing take place prior to adjudication of his appeal.  This hearing was never scheduled.  Accordingly, the Board finds that due process requires a remand so the Veteran is afforded an opportunity to appear and present testimony before a DRO.

Additionally, the Veteran's representative noted that he is in receipt of Social Security Disability (SSA) benefits.  As SSA records are constructively of record, and may contain pertinent information, they must be secured.  

Further, in October 2013, the Veteran and his mother submitted statements indicating that the Veteran's service-connected disabilities (lumbar spine disability, mood disorder, and left side neuropathy) have worsened.  The Veteran was last afforded VA examinations in September 2010 (mental disorders), March 2012 (back), and July 2012 (peripheral nerves).  Contemporaneous examinations are warranted.

And, as noted in the introduction, the Board acknowledges the judicial holding in Rice, in which the United States Court of Appeals for Veterans Claims held that a request for a TDIU rating, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Recent information from the Veteran is to the effect that he is unemployed due, in part, to his service-connected mood disorder and lumbar spine disability.  The TDIU issue has now been raised.  The Board finds that additional development is required with regard to the issue of entitlement to a TDIU rating.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a hearing before a DRO at the RO.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing.  

2.  Provide the Veteran with appropriate notice under the VCAA specific to a TDIU claim.  The Veteran and his representative should have opportunity to respond.

3.  Secure for the record from SSA a copy of the Veteran's award of SSA disability benefits and copies of the complete medical records considered in connection with such award.  If the records are unavailable, the reason for their unavailability must be noted in the record.

4.  Obtain updated treatment records relevant to the claims on appeal.

5.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected mood disorder.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

The examiner should offer an opinion as to the functional impairment caused by the Veteran's mood disorder, and specifically, whether the Veteran's mood disorder precludes substantially gainful employment.

A complete rationale should be provided.

6.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected lumbar spine disability.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

The examiner should offer an opinion as to the functional impairment caused by the Veteran's lumbar spine disability, and specifically, whether the Veteran's lumbar spine disability precludes substantially gainful employment.

A complete rationale should be provided.

7.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left side neuropathy.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

8.  Then review the record and readjudicate the claims on appeal, to include consideration of TDIU.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



